DETAILED ACTION
The papers submitted on 14 September 2022, amending claims 1, 4, and 10, and canceling claim 3, are acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Zhamu et al. (US 9,362,018 B2).
Zhamu discloses a process for producing an impregnated graphite composite, for example an elastic heat spreader film (title/abstract 4:14-28), said process comprising (a) a procedure of forming a layer of an aggregate or cluster of multiple oriented/aligned graphene sheets that are substantially parallel to one another (33:30+; FIG. 3(c), 35:1-36:6; EXAMPLE 1-2) and (b) a procedure of combining said graphene sheets with a rubber or elastomer to form an elastomer/rubber-impregnated aggregate/cluster of multiple oriented/aligned graphene sheets (abstract, 9:20+, 21:54+) in such a manner that the rubber or elastomer chains fill in a gap or defect between graphene sheets and/or chemically bond to graphene sheets or the graphene sheets are dispersed in a matrix containing said elastomer or rubber, wherein said elastomer or rubber is in an amount from 0.001% to 20% by weight based on the total heat spreader film weight (abstract+), and wherein said procedure (a) comprises a procedure selected from liquid assisted clustering (33:30+; FIG. 3(c), 35:1-36:6; EXAMPLE 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 9,362,018 B2) in view of Clauss et al. (US 9,790,334 B2).
Regarding claim 1, Zhamu et al. (US 9,362,018 B2) discloses a process for producing an impregnated graphite composite, for example an elastic heat spreader film (title/abstract 4:14-28), said process comprising (a) a procedure of forming a layer of an aggregate or cluster of multiple oriented/aligned graphene sheets that are substantially parallel to one another (33:30+; FIG. 3(c), 35:1-36:6; EXAMPLE 1-2) and (b) a procedure of combining said graphene sheets with a rubber or elastomer to form an elastomer/rubber-impregnated aggregate/cluster of multiple oriented/aligned graphene sheets (abstract, 9:20+, 21:54+) in such a manner that the rubber or elastomer chains fill in a gap or defect between graphene sheets and/or chemically bond to graphene sheets or the graphene sheets are dispersed in a matrix containing said elastomer or rubber, wherein said elastomer or rubber is in an amount from 0.001% to 20% by weight based on the total heat spreader film weight (abstract+).
Zhamu et al. (US 9,362,018 B2) does not appear to expressly disclose the claimed elastomer or rubber contains a material selected from metallocene-based poly(ethylene-co-octene) elastomer, poly(ethylene-co-butene) elastomer, styrene-ethylene-butadiene-styrene elastomer, a sulfonated version thereof, a precursor thereto, or a combination thereof.
However, Clauss discloses polymer-graphene nanocomposites where the rubber includes poly(ethylene-co-octene) (title/abstract, 10:53-54). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the rubber of Zhamu et al. (US 9,362,018 B2) to include the poly(ethylene-co-octene) of Clauss, because such rubbers are known in the art and could be used with expected results. 
Regarding claim 2, Zhamu et al. (US 9,362,018 B2) discloses said multiple graphene sheets contain single-layer or few- layer graphene sheets selected from a pristine graphene material having essentially zero % of non-carbon elements, or a non-pristine graphene material having 0.001% to 25% by weight of non-carbon elements wherein said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof (4:66+, 18:42+).
Regarding claim 5, Zhamu et al. (US 9,362,018 B2) suggests forming a layer of an aggregate or cluster of multiple oriented/aligned graphene sheets comprises forming a graphene dispersion containing multiple graphene sheets, followed by a procedure selected from coating, casting, spraying, printing, forced assembling and orienting procedure, or a combination thereof (12:11+).
Regarding claim 6, Zhamu et al. (US 9,362,018 B2) suggests said coating is selected from vapor deposition, chemical coating, electrochemical coating or plating, spray-coating, painting, brushing, roll-to-roll coating, physical coating, or a combination thereof (24:51+).
Regarding claim 7, Zhamu et al. (US 9,362,018 B2) suggests said roll-to-roll coating is selected from air knife coating, Anilox coating, Flexo coating, gap coating or knife-over-roll coating, gravure coating, hot melt coating, immersion dip coating, kiss coating, metering rod or Meyer bar coating, roller coating, silk screen coating or rotary screen coating, slot-die coating, extrusion coating, inkjet printing, or a combination thereof (24:51+).
Regarding claim 8, Zhamu et al. (US 9,362,018 B2) suggests procedure (b) comprises impregnating an elastomer or rubber into said aggregate or cluster as a binder material or as a matrix material to produce an impregnated aggregate or cluster, wherein said multiple graphene sheets are bonded by said binder material or dispersed in said matrix material (abstract, 9:20+).
Regarding claim 9, Zhamu et al. (US 9,362,018 B2) suggests a step of compressing said impregnated aggregate or cluster to produce said heat spreader film wherein said multiple graphene sheets are substantially aligned to be parallel to one another (4:14+).
Regarding claim 11, Zhamu et al. (US 9,362,018 B2) discloses said procedure (a) comprises (i) dispersing said multiple graphene sheets in a liquid medium to form a suspension, (ii) dispensing and depositing said suspension onto a surface of a substrate to form a wet aggregate or cluster of graphene sheets, and (iii) partially or completely removing said liquid medium from said wet aggregate or cluster to form said aggregate or cluster of multiple graphene sheets (FIG. 4; 25:23+).
Regarding claim 12, Zhamu et al. (US 9,362,018 B2) discloses a procedure of compressing or consolidating said aggregate or cluster to align multiple graphene sheets and/or to reduce porosity in said aggregate or cluster (4:14+, FIG. 1(b)).
Regarding claim 15, Zhamu et al. (US 9,362,018 B2) discloses said process further comprises a procedure for heat-treating said layer of an aggregate or cluster of multiple graphene sheets, after procedure (a), at a temperature or multiple different temperatures selected from 50°C to 3,200°C (24:54+, 35:45+, EXAMPLE 2).
Regarding claim 16, Zhamu et al. (US 9,362,018 B2) discloses said process further comprises a procedure, after heat- treating, for compressing or consolidating the aggregate or cluster of multiple graphene sheets (26:52+, 31:22+).
Regarding claim 17, Zhamu et al. (US 9,362,018 B2) discloses said procedure (a) comprises (i) dispersing multiple discrete graphene sheets in a liquid medium to form a graphene dispersion and (ii) subjecting the graphene dispersion to a forced assembling and orientating procedure, forcing the graphene sheets to form a layer of an aggregate or cluster of aligned graphene sheets that are substantially parallel to one another (FIG. 4; 25:23+); and procedure (b) comprises impregnating a rubber or elastomer or a precursor thereof into the aggregate or cluster and consolidating the layer of aligned rubber/elastomer-impregnated graphene sheets into the elastic heat spreader film, wherein the graphene sheets are bonded by or dispersed in the rubber/elastomer material and are substantially aligned to be parallel to one another (abstract, 9:20+, 21:54+).
Regarding claim 20, Zhamu et al. (US 9,362,018 B2) discloses implementing the elastic heat spreader film into a device as a thermal management element (title/abstract, 4:14-28, 30:3+, 34:35+).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 9,362,018 B2) in view of Clauss et al. (US 9,790,334 B2) as applied to claim 1 above, further in view of Jang et al. (US 8,865,040 B2).
Regarding claim 13, Zhamu (US 9,362,018 B2) does not appear to explicitly disclose spraying.
However, Jang discloses a similar process forming graphene sheets by air-assisted spraying (title/abstract, 8:36+; FIG. 4(a)-4(e)).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to use the spraying process of Jang in the process Zhamu (US 9,362,018 B2), because such methods are known in the art and would have expected results.
Regarding claim 14, Zhamu (US 9,362,018 B2) discloses a procedure of compressing or consolidating said aggregate or cluster to align multiple graphene sheets and/or to reduce porosity in said aggregate or cluster (4:14+, FIG. 1(b))

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 9,362,018 B2) in view of Clauss et al. (US 9,790,334 B2) as applied to claim 17 above, further in view of Zhamu et al. (US 9,847,184 B2).
Zhamu (US 9,362,018 B2) does not appear to expressly disclose a mold (claim 18) or a porous mold (claim 19).
However, Zhamu (US 9,847,184) discloses a similar process of forming graphene sheets with a porous mold (FIG. 3A-C; 13:48+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhamu (US 9,362,018 B2) to include the porous molds of Zhamu (US 9,847,184), because such molds are known in the art and would provide expected results.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 9,362,018 B2) in view of Jang et al. (US 8,865,040 B2).
Zhamu et al. (US 9,362,018 B2) discloses a process for producing an impregnated graphite composite, for example an elastic heat spreader film (title/abstract 4:14-28), said process comprising (a) a procedure of forming a layer of an aggregate or cluster of multiple oriented/aligned graphene sheets that are substantially parallel to one another (33:30+; FIG. 3(c), 35:1-36:6; EXAMPLE 1-2) and (b) a procedure of combining said graphene sheets with a rubber or elastomer to form an elastomer/rubber-impregnated aggregate/cluster of multiple oriented/aligned graphene sheets (abstract, 9:20+, 21:54+) in such a manner that the rubber or elastomer chains fill in a gap or defect between graphene sheets and/or chemically bond to graphene sheets or the graphene sheets are dispersed in a matrix containing said elastomer or rubber, wherein said elastomer or rubber is in an amount from 0.001% to 20% by weight based on the total heat spreader film weight (abstract+).
Zhamu (US 9,362,018 B2) does not appear to explicitly disclose spraying.
However, Jang discloses a similar process forming graphene sheets by air-assisted spraying (title/abstract, 8:36+; FIG. 4(a)-4(e)).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to use the spraying process of Jang in the process Zhamu (US 9,362,018 B2), because such methods are known in the art and would have expected results.

Response to Arguments
Applicant’s amendments and/or arguments, see pp. 2-9, filed 14 September 2022, with respect to the rejection(s) of claim(s) 1, 4, 18-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Clauss et al. (US 9,790,334 B2) and Jang et al. (US 8,865,040 B2).
Applicant's arguments with respect to the rejection of claim 10 have been fully considered but they are not persuasive. Applicant contends that Zhamu (US 9,362,018 B2) fails discloses a procedure selected from air-assisted clustering, liquid assisted clustering or a combination thereof. However, the Examiner considers the process of Zhamu as discussed in FIG. 3(c) and FIG. 4 of dispensing a GO gel  unto a substrate and drying as equivalent with the claimed liquid assisted clustering (25:23+, 33:7+). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742